Name: Commission Regulation (EEC) No 651/87 of 4 March 1987 re-establishing the levying of customs duties on stockings, knickers, panty-hose, understockings, socks, ankle-socks, sockettes and the like, products of category No 12 (NIMEXE code 40.01.20) originating in Sri Lanka to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 5. 3 . 87 Official Journal of the European Communities No L 62/ 19 COMMISSION REGULATION (EEC) No 651/87 of 4 March 1987 re-establishing the levying of customs duties on stockings, knickers , panty-hose, understockings, socks, ankle-socks, sockettes and the like, products of category No 12 (NIMEXE code 40.01.20) originating in Sri Lanka to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply products of category No 12 (NIMEXE code 40.0120), the relevant ceiling amounts to 349 200 pairs ; 1HE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas on 24 February 1987, imports into the Commu ­ nity of the products in question originating in Sri Lanka, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ;Having regard to Council Regulation (EEC) No 3925/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas it is appropriate to re-introduce the levying of customs duties for the products in question with regard to Sri Lanka, HAS ADOPTED THIS REGULATION : Whereas Article 2 of Regulation (EEC) No 3925/86 provides that preferential tariff treatment shall be accorded, for each category of products subjected to indi ­ vidual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annexes I or II , in respect of cerain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereeas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Article 1 As from 8 March 1987 the levying of customs duties, suspended in pursuance of Regulation (EEC) No 3925/86, shall be re-established in respect of the following products, imported into the Community and originating in Sri Lanka . Whereas, in respect of stockings, knickers, panty-hose, understockings, socks, ankle-socks, sockettes and the like, Code Category CCT heading No NIMEXE code Description ( 1 ) (2) (3) W 40.0120 12 ex 60.03 60.04 ex B 60.06 B II 60.03-11 , 18 , 20 , 29 , 40, 80 60.04-33, 34 60.06-92 Stockings, understockings, socks, ankle-socks, sockettes and the like , knitted or crocheted, not elastic or rubber ­ ized : Under garments, knitted or crocheted, not elastic nor rubberized : Knitted or crocheted fabrics and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings) : Stockings, knickers, panty-hose, understockings, socks, ankle-socks, sockettes and the like , knitted, crocheted or rubberized, other than babies, including elastic stockings other than items of category 70 (  ) OJ No L 373, 31 . 12 . 1986, p . 68 . No L 62/20 Official Journal of the European Communities 5. 3 . 87 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 1987. For the Commission COCKFIELD Vice-President